WYCHE, District Judge.
(Sitting by designation.)
The above cases are before me upon Objections by the plaintiffs to Interrogatories propounded by the defendants numbered 1 through 10 and 12 and 13 and 11, 14 and 15.
I have already overruled Objections to Interrogatories 11,14 and 15.
Plaintiffs’ objections to the remaining interrogatories are based upon their contention that the allegations by the defendants of an anti-trust conspiracy do not constitute a valid defense unless the contract between the parties in these actions was inherently illegal in itself without reference to any collateral facts and that such a conspiracy could in no event foe a valid defense in favor of the defendants who are not alleged to be a part of that conspiracy, and consequently the interrogatories propounded are not relevant to the issues involved in the controversies.
 Plaintiffs have argued in their objections to the interrogatories that such a defense is not a valid defense, but so far as I am aware no motion has been made by the plaintiffs to strike this defense of the defendants. I know of no authority that I have to strike such a defense of my own motion. The defense, therefore, until stricken is valid. I cannot say that the interrogatories are not relevant to the issues made by the pleadings. Riordan v. Ferguson, D.C., 2 F.R. D. 349.
The Objections to the Interrogatories are, therefore, overruled, and
It is so ordered.
The plaintiffs will be permitted to renew their Objections to the Interrogatories in the event such defense is hereafter held to be insufficient.